internal_revenue_service number release date index number ------------------------------------------------------------ ----------------- ---------------------------------- ------------------------------------------------------ ------------------------------- --------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b09 plr-136891-04 date date legend decedent spouse trust date date date date attorney dear ---------- --------------------- -------------------- ----------------------------------------------- ------------------ ---------------- -------------------- ----------------------- -------------------- this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt trust and non-exempt trust under sec_26_2654-1 of the generation-skipping_transfer gst tax regulations and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the exempt trust on date decedent and spouse created trust a revocable_trust decedent died on date survived by spouse who died on date plr-136891-04 sec_5 of trust provides that upon the death of the first trustor to die the trust estate is to be divided into three trusts a marital trust trust a a qtip_trust trust c and a bypass_trust trust b_trust a is to be funded with the surviving spouse’s separate_property and such spouse’s share of the couple’s community_property trust c is to receive a fractional share of the community_property and separate_property of the first trustor to die in determining the fractional share the numerator of the fraction equals the smallest amount which if allowed as a marital_deduction would result in the least possible federal estate_tax being payable taking into account the unified_credit and state_death_taxes trust b is to be funded with the balance of the trust estate article six provides the provisions of trust a pursuant to section the surviving_spouse is to receive all of the net_income of trust a pursuant to section the trustee shall distribute so much or all of the corpus to or for the benefit of the surviving_spouse as deemed necessary or appropriate for her general welfare section provides the surviving_spouse with a testamentary general_power_of_appointment over the income and corpus of trust a article seven provides the provisions of trust c section provides that the trustee is authorized to divide trust c at any time into two separate trusts each such trust having identical provisions to trust c so that the federal gst tax inclusion_ratio for each trust shall be either zero or one section provides that the trustee shall distribute all of the net_income at least quarterly to or for the benefit of the surviving_spouse as long as she lives section provides that the trustee may distribute so much or all of the corpus of trust c to or for the benefit of the surviving_spouse as the trustee determines to be appropriate for the health maintenance education and support of such spouse trust c shall terminate upon the death of the surviving_spouse and the remaining assets shall be added to the corpus of trust b if trust c has been divided into two trusts the trustee may determine that the trust with an inclusion_ratio of shall be held and administered as a separate trust with provisions identical to trust b article eight provides the provisions of trust b sec_8_1 provides that the trustee may distribute for the benefit of surviving_spouse so much or all of the net_income as the trustee determines to be appropriate for the health maintenance education and support of such spouse the trustee may also distribute to or for the benefit of decedent and spouse’s children so much or all of the net_income of the trust at such times and in such amounts as the trustee may determine to be appropriate for their health maintenance education and support section provides that the trustee may distribute so much or all of the corpus of this trust to or for the benefit of the surviving_spouse as the trustee determines to be necessary for the health maintenance education and support of such spouse the trustee may also distribute so much or all of the corpus to or for the benefit of decedent and spouse’s children as the trustee determines to be necessary for their health education maintenance and support upon the death of the surviving_spouse the trustee shall divide the remaining plr-136891-04 assets and undistributed_income of trust b into separate irrevocable trusts for the benefit of decedent and spouse’s descendants section dollar_figure provides that the trustee may divide any trust at any time into two or more separate trusts so that the federal generation-skipping_transfer_tax inclusion_ratio shall be either zero or one section dollar_figure authorizes the executor or alternatively the trustee to make any and all tax elections available to the trustee including the election under sec_2652 to treat decedent as the transferor of any qtip property with respect to which the decedent’s estate was allowed a deduction by reason of sec_2056 attorney was engaged to assist in the administration of decedent’s estate including the filing of all required state and federal estate and inheritance_tax returns attorney requested and received an extension of time to file form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate attorney timely filed decedent’s form_706 on date it has been represented that attorney did not make or advise decedent’s estate to make any allocation of decedent’s gst_exemption did not sever or advise decedent’s estate to sever trust c into a gst exempt and non-exempt trust and did not make or advise decedent’s estate to make the reverse_qtip_election under sec_2652 with respect to the gst exempt trust sec_2001 imposes a tax on the transfer of the taxable_estate of every pursuant to sec_301_9100-1 and sec_3 the successor trustee of trust c requests an extension of time to sever trust c into two separate trusts a gst exempt qtip_trust and a gst non-exempt qtip_trust under sec_26_2654-1 and to make a reverse_qtip_election under sec_2652 with respect to the gst exempt qtip_trust thereby causing decedent’s gst_exemption to be allocated to trust b and the gst exempt qtip_trust pursuant to the automatic allocation rules of sec_2632 law and analysis decedent who is a citizen or resident_of_the_united_states value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides the general_rule that no deduction shall be allowed sec_2056 provides that for purposes of the tax imposed by ' the sec_2601 imposes a tax on every generation-skipping_transfer sec_2056 defines aqualified terminable_interest property as sec_2631 provides that for purposes of determining the inclusion_ratio sec_2056 provides that in the case of qualified terminable_interest under ' a the allocation of the gst_exemption may be made at any time plr-136891-04 property the entire property shall be treated as passing to the surviving_spouse for purposes of ' a and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of ' b a property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under ' b b v applies every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or by his executor to any property with respect to which such individual is the transferor on or before the date prescribed for filing the individual s estate_tax_return including extensions under ' c any portion of an individual’s gst_exemption not allocated within the time prescribed in ' a is allocated automatically provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_26_2632-1 supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of the value of property as finally determined for purposes of chapter the balance is then allocated pro_rata on the basis of value to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made in the case of trusts that are not included in the gross_estate the gst_exemption is allocated on the basis of the date of death value of the trust no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable deduction is allowed to the decedent s estate under ' b the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax sec_2631 designated as sec_2632 at the time of decedent’s death sec_2652 provides that in the case of any trust with respect to which a plr-136891-04 as if the election to be treated as qtip had not been made this election is referred to as the areverse qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent s gst_exemption may be allocated to the qtip_trust return on which the qtip_election is made included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and sec_26_2654-1 provides in part that the severance of a_trust that is sec_26_2652-2 provides that a reverse_qtip_election is made on the a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either - the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assts on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of paragraph a ii of this section if it were paid to an individual under ' c the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the sec_301_9100-2 provides automatic extensions of time for making certain sec_301_9100-3 provides that the interests of the government are sec_301_9100-3 provides that in general requests for extensions of time plr-136891-04 commissioner will use to determine whether to grant an extension of time to make an election ' a elections for regulatory elections that do not meet the requirements of ' must be made under the rules of ' requests for relief subject_to ' will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money although no allocations of decedent’s gst_exemption were made on decedent’s estate_tax_return a portion of decedent’s gst_exemption was automatically allocated to trust b pursuant to the automatic allocation rules of sec_2632 and sec_26_2632-1 assets are includible in spouse’s gross_estate pursuant to sec_2044 spouse accordingly is considered the transferor of trust c’s assets for gst purposes therefore decedent’s remaining gst_exemption could not be allocated to trust c’s assets however if trust c is severed into two trusts a gst exempt qtip_trust and a gst non-exempt qtip_trust and a reverse_qtip_election under sec_2652 is made with respect to the gst exempt qtip_trust decedent will be treated as the transferor of the gst exempt qtip trust’s assets sec_301_9100-1 and have been met consequently we grant an extension of days from the date of this letter to sever trust c into a gst exempt qtip_trust and a gst non-exempt qtip_trust thereupon the automatic allocation rules under sec_2632 will apply decedent’s remaining gst tax exemption to the gst exempt qtip_trust the election should be made on a supplemental form_706 the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return a copy is enclosed for this purpose based on the facts submitted and the representations made the requirements of as a result of the qtip_election made on decedent’s estate_tax_return trust c’s except as expressly provided herein no opinion is expressed or implied an extension of time to make the reverse_qtip_election under sec_2652 plr-136891-04 does not extend the time to make an allocation of any remaining gst_exemption once the reverse_qtip_election is made sec_2632 and sec_26_2632-1 will operate to allocate decedent’s remaining gst_exemption to the gst exempt qtip_trust concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that it may not be used or cited as precedent letter is being sent to your representative representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to certification on examination in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayers requesting it sec_6110 the rulings contained in this letter are based upon information and sincerely heather c maloy associate chief_counsel passthroughs special industries copy of this letter enclosure copy for sec_6110 purposes
